      Case 4:11-cv-00129-JAJ-CFB Document 334 Filed 07/01/20 Page 1 of 5




                             IN THE U.S. DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

SUSAN THAYER,                                           Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator
     ON BEHALF OF HERSELF AND ON                        DEFENDANT PLANNED
BEHALF OF THE U.S. OF AMERICA AND                       PARENTHOOD OF THE
THE STATE OF IOWA,
                                                        HEARTLAND’S RESISTANCE TO:
              Plaintiffs,
                                                        (1) PLAINTIFF’S MOTION TO
vs.
                                                        DEFER CONSIDERATION OF
PLANNED PARENTHOOD OF THE                               DEFENDANT’S BILL OF COSTS
HEARTLAND, INC. (f/k/a PLANNED                          PENDING PLAINTIFF’S APPEAL
PARENTHOOD OF GREATER IOWA,
INC.),
                                                        -AND-
              Defendant.
                                                        (2) PLAINTIFF’S MOTION TO STAY
                                                        FURTHER BRIEFING AND DEFER
                                                        DEFENDANT’S MOTION FOR
                                                        ATTORNEYS’ FEES WHILE
                                                        APPEAL IS PENDING, OR FOR
                                                        PERMISSION TO TAKE
                                                        DISCOVERY TO RESPOND TO
                                                        DEFENDANT’S MOTION FOR
                                                        ATTORNEYS’ FEES


       This Court should exercise its discretion and consider both Defendant Planned

Parenthood of the Heartland’s (“PPH”) Bill of Costs and Motion for Reasonable Attorneys’ Fees

at this time. Rule 54 provides that requests for costs and fees should be filed and considered

shortly after judgment is entered. Fed. R. Civ. P. 54; Local Rules 54 & 54A. Plaintiff’s

argument for deferral of these issues could “be made in every case, and would require that the

general rule be changed to provide that costs and fees never be addressed pending appeal.” In

re: Fresh & Process Potatoes Antitrust Litig., No. 4:10-MD-2186-BLW, 2016 WL 3919830, at

*2 (D. Idaho July 18, 2016) (refusing to defer a decision on costs until after an appeal).

                                                -1-
      Case 4:11-cv-00129-JAJ-CFB Document 334 Filed 07/01/20 Page 2 of 5




       The advisory committee notes (the same ones relied upon by Plaintiff) explain the

rationale for the standard procedure of considering the issues of fees and costs before a decision

on appeal.

       Prompt filing affords an opportunity for the court to resolve fee disputes shortly
       after trial, while the services performed are freshly in mind. It also enables the
       court in appropriate circumstances to make its ruling on a fee request in time for
       any appellate review of a dispute over fees to proceed at the same time as review
       on the merits of the case.

Fed. R. Civ. P. 54 advisory committee’s notes. Following this guidance, federal courts regularly

stick to the normal procedures and refuse to defer consideration of costs and fees pending appeal

because doing so “could result in piecemeal litigation, delayed justice, and a less efficient

appellate process.” Trotta v. Lighthouse Point Land Co., No. 07-80269-CIV, 2008 WL

11412062, at *4 (S.D. Fla. Sept. 22, 2008), report and recommendation adopted sub nom. Trotta

v. Lighthouse Point Land Co., LLC, No. 07-80269-CIV, 2008 WL 11412064 (S.D. Fla. Nov. 4,

2008); see also Deferio v. City of Syracuse, No. 516CV361LEKTWD, 2018 WL 3069200, at *2

(N.D.N.Y. June 21, 2018) (declining to defer consideration of fee motion until after an appeal);

In re: Fresh & Process Potatoes Antitrust Litig., 2016 WL 3919830 at *2.

       Here, with an eight year old case addressing a number of issues, the Court should address

costs and fees presently. The closeness in time to the Court’s summary judgment ruling and

overlap with some of the substantive issues addressed therein will allow the Court to make a

determination on costs and fees while the issues and services are more freshly in its mind.

Moreover, a quick resolution of these issues will allow for a consolidated appeal and aid judicial

efficiency. Indeed, the parties appear in agreement that if fees and costs are considered now,

they would “make arrangements with the Eighth Circuit to reset the scheduling in the appeal to

account for the potential interposition of the fee issue as a consolidated case.” (Dkt. 333 at 8.)


                                                -2-
      Case 4:11-cv-00129-JAJ-CFB Document 334 Filed 07/01/20 Page 3 of 5




       Further, PPH opposes Plaintiff’s request to take discovery. As she herself, points out, “[a]

request for attorney's fees should not result in a second major litigation.” (Dkt. 333 at 3 (quoting

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).) Yet, that is the exact implication of her request

for discovery. Of course, some litigation is necessary as “the fee applicant bears the burden of

establishing entitlement to an award and documenting the appropriate hours expended and hourly

rates.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). For that reason, PPH filed papers

documenting its fee request, including a brief explaining its entitlement to fees based on the prior

filings in this case, the relevant law, and public statements by Plaintiff and her counsel about

their goals. 1 It is unclear what additional discovery would be relevant. The only example

Plaintiff gives is that she wants to show her “counsel made countless efforts to amicably and as

expeditiously as possible resolve the many discovery issues that arose throughout the case.”

(Dkt. 333 at 4.)      But, Plaintiff already has access to any “emails, letters, and other

communications” that she claims support her position. (Dkt. 333 at 6.)

       As noted by the case Plaintiff herself cites, “discovery in connection with fee motions

should rarely be permitted.” In re Diet Drugs, 582 F.3d 524, 538 (3d Cir. 2009) (quoting In re

Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283, 338 (3d Cir. 1998));

accord In re Genetically Modified Rice Litig., 764 F.3d 864, 872 (8th Cir. 2014) (holding district

court appropriately exercised its discretion by not permitting discovery on the issue of fees).

Because Plaintiff already has everything she needs to address PPH’s arguments and its request

for reasonable fees, Plaintiff’s request for discovery should be denied.



1
  Plaintiff erroneously claims PPH exceeded the page limit described in the local rules and asks
for an extended page limit herself. (Dkt. 333 at 8.) PPH’s brief was within the twenty-page limit.
Due to an inadvertent page numbering error, the brief starts on page five and as a result, appears
to exceed twenty pages. (Dkt. 332-1.) PPH therefore opposes an extension of pages for
Plaintiff’s brief in response to PPH’s fee request.

                                                -3-
      Case 4:11-cv-00129-JAJ-CFB Document 334 Filed 07/01/20 Page 4 of 5




       Therefore, for all of the foregoing reasons, PPH respectfully requests that this Court deny

Plaintiff’s Motion to Defer Consideration of Defendant’s Bill of Costs Pending Plaintiff’s

Appeal, as well as Plaintiff’s Motion to Stay Further Briefing and Defer Defendant’s Motion for

Attorneys’ Fees While Appeal is Pending, or for Permission to Take Discovery to Respond to

Defendant’s Motion for Attorneys’ Fees.


Dated: July 1, 2020                          Respectfully submitted,
                                             /s/ Kristen C. Rodriguez
                                             One of the Attorneys for Defendant
Alan S. Gilbert, pro hac vice                     Stanley J. Thompson
Kristen C. Rodriguez, pro hac vice                Jonathan C. Wilson
DENTONS US LLP                                    DAVIS BROWN KOEHN SHORS & ROBERTS PC
233 S. Wacker Drive, Suite 5900                   215 10th Street, Suite 1300
Chicago, IL 60606                                 Des Moines, IA 50309
Telephone: 312-876-8000                           Telephone: 515-288-2500
alan.gilbert@dentons.com                          stanthompson@davisbrownlaw.com
kristen.rodriguez@dentons.com                     jonathanwilson@davisbrownlaw.com

Jae Park, pro hac vice
DENTONS US LLP
4655 Executive Drive, Suite 700
San Diego, California 92121
Telephone: 619-595-8064
jae.park@dentons.com

Carter White, pro hac vice
DENTONS US LLP
1221 Avenue of the Americas
New York, New York 10020-1089
Telephone: 212-398-7619
carter.white@dentons.com
               Attorneys for Defendant Planned Parenthood of the Heartland, Inc.




                                              -4-
       Case 4:11-cv-00129-JAJ-CFB Document 334 Filed 07/01/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I, Kristen C. Rodriguez, hereby certify that on July 1, 2020, I caused the foregoing

Defendant Planned Parenthood of the Heartland’s Resistance to: (1) Plaintiff’s Motion to

Defer Consideration of Defendant’s Bill of Costs Pending Plaintiff’s Appeal and (2)

Plaintiff’s Motion to Stay Further Briefing and Defer Defendant’s Motion for Attorneys’

Fees While Appeal is Pending, or for Permission to take Discovery to Respond to

Defendant’s Motion for Attorneys’ Fees to be electronically filed with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to attorneys of record.


                                                              /s/ Kristen C. Rodriguez




US_Active\115023233
